Citation Nr: 0826821	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-32 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss, with blockage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In his June 2006 notice 
of disagreement, the appellant requested a hearing before a 
Decision Review Officer (DRO) at the RO.  In September 2006, 
on the day of the scheduled hearing, he cancelled the 
hearing.  

Although the RO implicitly reopened the veteran's claim of 
service connection for right ear hearing loss, with blockage 
by deciding the issue on the merits in the June 2005 rating 
decision, the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.


FINDINGS OF FACT

1. A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.

2. An unappealed January 2003 rating decision reopened a 
claim of service connection for right ear hearing loss, with 
blockage and denied the claim on the merits essentially on 
the basis that there was no evidence showing that the 
disability was incurred in or aggravated by service.  

3. Evidence received since the January 2003 rating decision 
does not tend to relate the veteran's right ear hearing loss 
to his service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
right ear hearing loss, with blockage; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. Service connection for left ear hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2. New and material evidence has not been received, and the 
claim of service connection for right ear hearing loss, with 
blockage may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A February 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also instructed him that new 
and material evidence was required to reopen the claim of 
service connection for right ear hearing loss, with blockage; 
explained what new and material evidence meant; outlined what 
evidence was needed to substantiate the claim; and 
specifically advised him that for evidence to be considered 
new and material, it would have to show that current right 
ear hearing loss was incurred in military service, and that 
the blocked ear was a chronically disabling condition.  This 
notice complied substantially with the notice requirements 
for claims to reopen in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.   In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a June 
2006 letter informed the veteran of disability rating and 
effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent postservice treatment 
records and records from the Social Security Administration 
(SSA) have been secured.  The RO arranged for a VA 
examination in May 2005.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  


B.	Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Left ear hearing loss.

The veteran's SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to left ear hearing loss.  
On June 1961 service entrance examination, his whispered 
voice hearing was normal bilaterally.  Audiometry at the time 
of his service separation examination in May 1965 revealed 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5 (20)
-5 (5)
-5 (5)
5 (15)
10 (15)
40 (50)
Left 
Ear
5 (20)
0 (10)
-5 (5)
5(15)
5 (10)
40 (50)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

The veteran's DD 214 reflects that his military occupational 
specialty (MOS) was air policeman.  

A November 2000 private treatment record from J.D.T., M.D. 
shows a diagnosis of bilateral sensorineural hearing loss.  A 
history of past military noise exposure was noted.  

On April 2001 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
25
70
70
LEFT
n/a
15
25
60
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  The 
veteran complained of bilateral hearing loss since service, 
reporting that he had been exposed to flight line noise 
without the use of ear protection.  He denied any significant 
postservice noise exposure.  Bilateral high frequency 
sensorineural hearing loss was diagnosed.  The examiner did 
not review the claims file and noted that it would be helpful 
to have an audiogram substantiating the veteran's hearing 
loss while in service.  In the absence of such information, 
he opined that the veteran's hearing loss was secondary to 
normal aging (presbycusis).   

On July 2002 private audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
45
50
LEFT
15
15
20
35
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.  The 
veteran complained of noise exposure in service working on 
flight lines without ear protection; he denied postservice 
occupational noise exposure.  Symmetric mild high frequency 
sensorineural hearing loss was diagnosed.  

January 2003 to November 2004 VA outpatient treatment records 
show that in May 2003, the veteran complained of some 
difficulty hearing.  On examination, cerumen was found in the 
right external auditory canal while the left ear tympanic 
membrane was clear.  Drops for cerumen removal were provided.

On May 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
70
75
LEFT
15
15
25
65
85

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran reported being exposed to 
noise while working as a security guard along flight lines in 
service without ear protection.  He denied significant 
postservice noise exposure, and provided a 20-year history of 
bilateral progressive hearing loss.  Bilateral high frequency 
sensorineural hearing loss was diagnosed.  The examiner 
reviewed the claims file, including the veteran's SMRs, and 
noted that his SMRs were silent for hearing loss while on 
active duty.  He also noted that on service separation 
examination audiometry, the veteran had perfect audiometric 
thresholds recorded through 4000 Hertz with slight threshold 
shifts noted only at 6000 Hertz; this was deemed normal for 
rating purposes at separation from service.  Based upon his 
review of the claims file and his physical examination of the 
veteran, the examiner stated, "Since my review of [SMRs] was 
negative for hearing loss . . . and since the veteran was 
noted to have normal audiometric thresholds present for 
rating purposes at separation from active service, it would 
appear that the veteran's current hearing loss . . . occurred 
subsequent to separation from active service.  There has been 
a very significant decline in audiometric thresholds over the 
past 40 years.  Based on the available information, it is my 
opinion that the most likely etiology [for his] current 
hearing loss . . . would be age-related factors 
(presbycusis)."  In his opinion, "[I]t is less likely than 
not that the veteran's current hearing loss . . . [is] 
related to military service, particularly to military noise 
exposure/acoustic trauma."

In June 2006, a statement was received from L.L.W., stating 
that he served with the veteran in service as air policemen 
and K-9 handlers.  He stated further that they worked around 
the flight line when they were on duty, and that they did not 
wear any ear plugs.

Records from SSA received in March 2007 relate to the 
veteran's back disability.  The records are silent for any 
complaints, findings, treatment, or diagnosis of hearing 
loss.  

It is not in dispute that the veteran now has a left ear 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Based upon his duties as an air 
policeman stationed along flight lines in service, it is 
likely (and not in dispute) that he likely was exposed to 
some noise trauma in service.  What he must still show to 
establish service connection for his left ear hearing loss is 
that the current hearing loss disability is related to his 
conceded noise exposure in service.  There is no competent 
evidence in the record that suggests there is such a nexus.

Significantly, the veteran's available SMRs, including his 
separation examination report contain no specific mention of 
left ear hearing loss.  Consequently, service connection for 
left ear hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
Also, there is no medical evidence showing that sensorineural 
hearing loss was manifested in the first post-service year; 
therefore, there is no basis for considering (and applying) 
the 38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

The earliest documentation of left ear hearing loss of record 
is in a November 2000 treatment report.  There is no 
competent (medical) evidence that relates the veteran's 
current left ear hearing loss to his active duty service.  
Notably, the November 2000 private treatment record from 
J.D.T., M.D. and the July 2002 private audiological 
evaluation only show a diagnosis of bilateral hearing loss 
and note the veteran's history of noise exposure in service; 
neither relates the veteran's hearing loss to his service.  
The only medical opinion in the record that specifically 
addresses this matter, the report of the May 2005 VA 
audiological evaluation, is to the effect that the veteran's 
left ear hearing loss is not related to his service/noise 
exposure therein, but is due to age-related factors 
(presbycusis).  As this opinion is by an physician (qualified 
to provide it), is based on a review of the record, and 
includes an explanation of the rationale for the opinion, it 
has substantial probative value.  Because there is no 
competent evidence to the contrary, it is persuasive.  
The veteran's own statements relating his current left ear 
hearing loss to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current left ear hearing loss and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for left ear hearing loss 
must be denied.

New and material evidence - right ear hearing loss.

The appellant's claim of service connection for right ear 
hearing loss, with blockage was originally denied in a May 
2001 rating decision.  He did not appeal this decision and it 
became final.  The most recent final denial occurred in 
January 2003, when the RO reopened and denied his claim on 
the merits.  He was properly notified of that decision and of 
his appellate rights, and he did not appeal it  Accordingly, 
it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in January 2003 consisted of the SMRs, the 
November 2000 private treatment record from J.D.T., M.D., the 
April 2001 VA audiological evaluation, and the July 2002 
private audiological evaluation, as previously discussed 
above.  In addition, the veteran's SMRs showed that in 
January 1965 the veteran complained that his right ear was 
"blocked" and sore.  In February 1965, an ear, nose, and 
throat consult was obtained.  Chronic tonsillitis and 
eustachian salpingitis were diagnosed, and a tonsillectomy 
was recommended.  The veteran underwent a tonsillectomy in 
April 1965.  A few weeks later, he complained that his right 
ear was still "popping."  The physician noted that he 
doubted hearing loss.  On May 1965 service separation report 
of medical history, the veteran noted that he had experienced 
problems with his right ear in service.  

Evidence received since the January 2003 rating decision 
includes VA outpatient treatment records from January 2003 to 
November 2004, the May 2005 VA audiological evaluation 
report, the June 2005 statement from L.L.W., and SSA records 
received in March 2007.

As the January 2003 rating decision denied service connection 
for right ear hearing loss with blockage essentially on the 
basis that such disability was unrelated to (i.e., not 
incurred or aggravated in) service, for evidence to address 
the unestablished fact necessary to substantiate the claim 
(and be new and material), it would have to tend to show that 
the veteran's current right ear hearing loss is related to 
his service.  

No evidence received since the January 2003 rating decision 
tends to relate the veteran's right ear hearing loss to his 
service..  Essentially, the additional pertinent evidence 
consists of a May 2005 VA examiner's opinion noting that the 
veteran had normal (for VA rating purposes) puretone 
thresholds at separation from active service, and that 
therefore, it would appear that the veteran's current hearing 
loss occurred subsequent to separation from active service.  
The examiner opined that the veteran's current hearing loss 
was less likely than not related to his military service, and 
that the most likely etiology was age-related (presbycusis).  
In light of the foregoing, the Board concludes that the 
additional evidence received since the January 2003 rating 
decision does not address an unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss with blockage; does not raise a reasonable 
possibility of substantiating such claim; and is not 
material.


ORDER

Service connection for left ear hearing loss is denied.

The appeal to reopen a claim of service connection for right 
ear hearing loss, with blockage is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


